Exhibit 10.2

 



FORM OF

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT is dated as of September 11, 2015 (as amended, restated
or modified from time to time, the “Guaranty”), and is made by
_________________________, a corporation incorporated under the laws of the
State of _______(the “Guarantor”), in favor of TCA GLOBAL CREDIT MASTER FUND,
LP, a limited partnership organized and existing under the laws of the Cayman
Islands (the “Buyer”).

 

WHEREAS, pursuant to a Securities Purchase Agreement dated of even date herewith
(the “Purchase Agreement”) by and between Medytox Solutions, Inc., a corporation
incorporated under the laws of the State of Nevada (the “Company”), and the
Buyer, the Company has agreed to issue to the Buyer and the Buyer has agreed to
purchase from Company certain senior secured, redeemable debentures (the
“Debentures”), as more specifically set forth in the Purchase Agreement; and

 

WHEREAS, in order to induce Buyer to purchase the Debentures, and with full
knowledge that Buyer would not purchase the Debentures without this Guaranty,
Guarantor has agreed to execute and deliver this Guaranty to Buyer, for the
benefit of Buyer, as security for the Liabilities and Obligations;

 

WHEREAS, Guarantor is a subsidiary of the Company and will significantly benefit
from Buyer’s purchase of the Debentures from the Company; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:

 

1.               LIABILITIES GUARANTEED

 

Guarantor hereby guarantees and becomes surety to Buyer for the full, prompt and
unconditional payment of the Liabilities and payment and performance of the
Obligations, when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each term and condition to be performed by Company
under the Debentures and the other Transaction Documents. This Guaranty is a
primary obligation of Guarantor and shall be a continuing inexhaustible
Guaranty. This is a guaranty of payment and not of collection. Buyer may require
Guarantor to pay and perform its liabilities and obligations under this Guaranty
and may proceed immediately against Guarantor without being required to bring
any proceeding or take any action against Company or any other Person prior
thereto; the liability of Guarantor hereunder being independent of and separate
from the liability of Company, any other guarantor, any other Person, and the
availability of other collateral security for the Debentures and the other
Transaction Documents.

 

 



 1 

 

 

2.               DEFINITIONS

 

All capitalized terms used in this Guaranty that are defined in the Purchase
Agreement shall have the meanings assigned to them in the Purchase Agreement,
unless the context of this Guaranty requires otherwise.

 

3.               REPRESENTATIONS AND WARRANTIES. Guarantor represents and
warrants to Buyer as follows:

 

3.1.          Organization, Powers. Guarantor: (i) is a corporation incorporated
under the laws of the State of Florida; (ii) has the power and authority to own
its properties and assets and to carry on its business as now being conducted
and as now contemplated; and (iii) has the power and authority to execute,
deliver and perform (and the officer or manager executing this Guaranty on
behalf of Guarantor has been duly authorized to so act and execute this Guaranty
on behalf of the Guarantor), and by all necessary action has authorized the
execution, delivery and performance of, all of its obligations under this
Guaranty and any other Transaction Documents to which it is a party.

 

3.2.          Execution of Guaranty. This Guaranty, and each other Transaction
Document to which Guarantor is a party, have been duly executed and delivered by
Guarantor. Execution, delivery and performance of this Guaranty and each other
Transaction Document to which Guarantor is a party will not: (i) violate any
provision of any law, rule or regulation, any judgment, order, writ, decree or
other instrument of any governmental authority, or any provision of any contract
or other instrument to which Guarantor is a party or by which Guarantor or any
of its properties or assets are bound; (ii) result in the creation or imposition
of any lien, claim or encumbrance of any nature, other than the liens created by
the Transaction Documents; and (iii) require any consent from, exemption of, or
filing or registration with, any governmental authority or any other Person,
other than any filings in connection with the liens created by the Transaction
Documents.

 

3.3.          Obligations of Guarantor. This Guaranty and each other Transaction
Document to which Guarantor is a party are the legal, valid and binding
obligations of Guarantor, enforceable against Guarantor in accordance with their
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws relating to or affecting the enforcement of
creditors’ rights generally or by equitable principles which may affect the
availability of specific performance and other equitable remedies. The purchase
of the Debenture by Buyer and the assumption by Guarantor of its obligations
hereunder and under any other Transaction Document to which Guarantor is a party
will result in material benefits to Guarantor. This Guaranty was entered into by
Guarantor for commercial purposes.

 

3.4.          Litigation. There is no demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever at law or in equity or by or before any
governmental authority now pending or, to the knowledge of Guarantor,
threatened, against or affecting Guarantor or any of its properties, assets or
rights which, if adversely determined, would materially impair or affect: (i)
the value of any collateral securing the Liabilities; (ii) Guarantor’s right to
carry on its business substantially as now conducted (and as now contemplated);
(iii) Guarantor’s financial condition; or (iv) Guarantor’s capacity to
consummate and perform its obligations under this Guaranty or any other
Transaction Document to which Guarantor is a party.

 

 



 2 

 

 

3.5.          No Defaults. Guarantor is not in default beyond the expiration of
any applicable grace or cure periods, in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained herein
or in any contract or other instrument to which Guarantor is a party or by which
Guarantor or any of its properties or assets are bound.

 

3.6.          No Untrue Statements. To the knowledge of Guarantor, no
Transaction Document or other document, certificate or statement furnished to
Buyer by or on behalf of Company or Guarantor contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein not misleading. Guarantor acknowledges
that all such statements, representations and warranties shall be deemed to have
been relied upon by Buyer as an inducement to purchase the Debentures.

 

4.               NO LIMITATION OF LIABILITY

 

4.1.          Guarantor acknowledges that the obligations undertaken herein
involve the guaranty of obligations of a Person other than Guarantor and, in
full recognition of that fact, Guarantor consents and agrees that Buyer may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness of this Guaranty: (i) change the
manner, place or terms of payment of (including, without limitation, any
increase or decrease in the principal amount of the Liabilities or the interest
rate), and/or change or extend the time for payment of, or renew, supplement or
modify, any of the Liabilities, any security therefor, or any of the Transaction
Documents evidencing same, and the Guaranty herein made shall apply to the
Liabilities and the Transaction Documents as so changed, extended, renewed,
supplemented or modified; (ii) sell, exchange, release, surrender, realize upon
or otherwise deal with in any manner and in any order, any property securing the
Liabilities; (iii) supplement, modify, amend or waive, or enter into or give any
agreement, approval, waiver or consent with respect to, any of the Liabilities,
or any part thereof, or any of the Transaction Documents, or any additional
security or guaranties, or any condition, covenant, default, remedy, right,
representation or term thereof or thereunder; (iv) exercise or refrain from
exercising any rights against Company or other Persons (including Guarantor) or
against any security for the Liabilities; (v) accept new or additional
instruments, documents or agreements in exchange for or relative to any of the
Transaction Documents or the Liabilities, or any part thereof; (vi) accept
partial payments on the Liabilities; (vii) receive and hold additional security
or guaranties for the Liabilities, or any part thereof; (viii) release,
reconvey, terminate, waive, abandon, fail to perfect, subordinate, exchange,
substitute, transfer and/or enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Buyer, in its sole
and absolute discretion, may determine; (ix) add, release, settle, modify or
discharge the obligation of any maker, endorser, guarantor, surety, obligor or
any other Person who is in any way obligated for any of the Liabilities, or any
part thereof; (x) settle or compromise any Liabilities, whether in a Proceeding
or not, and whether voluntarily or involuntarily, dispose of any security
therefor (with or without consideration and in whatever manner Buyer deems
appropriate), and subordinate the payment of any of the Liabilities, whether or
not due, to the payment of liabilities owing to creditors of Company other than
Buyer and Guarantor; (xi) consent to the merger, change or any other
restructuring or termination of the corporate existence of Company or any other
Person, and correspondingly restructure the Liabilities, and any such merger,
change, restructuring or termination shall not affect the liability of Guarantor
or the continuing effectiveness hereof, or the enforceability hereof with
respect to all or any part of the Liabilities; (xii) apply any sums it receives,
by whomever paid or however realized, to any of the Liabilities and/or (xiii)
take any other action which might constitute a defense available to, or a
discharge of, Company or any other Person (including Guarantor) in respect of
the Liabilities.

 

 



 3 

 

 

4.2.          The invalidity, irregularity or unenforceability of all or any
part of the Liabilities or any Transaction Document, or the impairment or loss
of any security therefor, whether caused by any action or inaction of Buyer, or
otherwise, shall not affect, impair or be a defense to Guarantor’s obligations
under this Guaranty.

 

4.3.          Upon the occurrence and during the continuance of any Event of
Default, Buyer may enforce this Guaranty independently of any other remedy,
guaranty or security Buyer at any time may have or hold in connection with the
Liabilities, and it shall not be necessary for Buyer to marshal assets in favor
of Company, any other guarantor of the Liabilities or any other Person or to
proceed upon or against and/or exhaust any security or remedy before proceeding
to enforce this Guaranty. Guarantor expressly waives any right to require Buyer
to marshal assets in favor of Company or any other Person, or to proceed against
Company or any other guarantor of the Liabilities or any collateral provided by
any Person, and agrees that Buyer may proceed against any obligor (including
Guarantor) and/or the collateral in such order as Buyer shall determine in its
sole and absolute discretion. Buyer may file a separate action or actions
against Guarantor, whether action is brought or prosecuted with respect to any
security or against any other Person, or whether any other Person is joined in
any such action or actions. Guarantor agrees that Buyer and Company may deal
with each other in connection with the Liabilities or otherwise, or alter any
contracts or agreements now or hereafter existing between them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Guaranty.

 

4.4.          Guarantor expressly waives, to the fullest extent permitted by
applicable law, any and all defenses which Guarantor shall or may have as of the
date hereof arising or asserted by reason of: (i) any disability or other
defense of Company, or any other guarantor for the Liabilities, with respect to
the Liabilities; (ii) the unenforceability or invalidity of any security for or
guaranty of the Liabilities or the lack of perfection or continuing perfection
or failure of priority of any security for the Liabilities; (iii) the cessation
for any cause whatsoever of the liability of Company, or any other guarantor of
the Liabilities (other than by reason of the full payment and performance of all
Liabilities (other than contingent indemnification obligations)); (iv) any
failure of Buyer to marshal assets in favor of Company or any other Person; (v)
any failure of Buyer to give notice of sale or other disposition of collateral
to Company or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of collateral; (vi) any failure of Buyer
to comply with applicable laws in connection with the sale or other disposition
of any collateral or other security for any Liabilities, including, without
limitation, any failure of Buyer to conduct a commercially reasonable sale or
other disposition of any collateral or other security for any Liabilities; (vii)
any act or omission of Buyer or others that directly or indirectly results in or
aids the discharge or release of Company or any other guarantor of the
Liabilities, or of any security or guaranty therefor by operation of law or
otherwise; (viii) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount or in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (ix) any failure of Buyer to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person; (x) the election by Buyer, in any bankruptcy proceeding of any Person,
of the application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code; (xi) any extension of credit or the grant of any lien under
Section 364 of the United States Bankruptcy Code; (xii) any use of collateral
under Section 363 of the United States Bankruptcy Code; (xiii) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person; (xiv) the avoidance of any lien or security
interest in favor of Buyer for any reason; (xv) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including without limitation any
discharge of, or bar or stay against collecting, all or any of the Liabilities
(or any interest thereon) in or as a result of any such proceeding; or (xvi) any
action taken by Buyer that is authorized by this Section or any other provision
of any Transaction Document. Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Liabilities, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Liabilities.

 

 



 4 

 

 

4.5.          This is a continuing guaranty and shall remain in full force and
effect as to all of the Liabilities until such date as all amounts owing by
Company to Buyer shall have been paid in full in cash and all obligations of
Company with respect to any of the Liabilities shall have terminated or expired
(other than contingent indemnification obligations) (such date is referred to
herein as the “Termination Date”).

 

5.               LIMITATION ON SUBROGATION

 

Until the Termination Date, Guarantor waives any present or future right to
which Guarantor is or may become entitled to be subrogated to Buyer’s rights
against Company or to seek contribution, reimbursement, indemnification, payment
or the like, or participation in any claim, right or remedy of Buyer against
Company or any security which Buyer now has or hereafter acquires, whether or
not such claim, right or remedy arises under contract, in equity, by statute,
under common law or otherwise. If, notwithstanding such waiver, any funds or
property shall be paid or transferred to Guarantor on account of such
subrogation, contribution, reimbursement, or indemnification at any time when
all of the Liabilities have not been paid in full, Guarantor shall hold such
funds or property in trust for Buyer and shall forthwith pay over to Buyer such
funds and/or property to be applied by Buyer to the Liabilities.

 

6.               COVENANTS

 

6.1.          Financial Statements; Compliance Certificate. No later than ten
(10) days after written request therefore from Buyer, Guarantor shall deliver to
Buyer: (a) financial statements disclosing all of Guarantor’s assets,
liabilities, net worth, income and contingent liabilities, all in reasonable
detail and in form acceptable to Buyer, signed by Guarantor, and certified by
Guarantor to Buyer to be true, correct and complete in all material respects;
(b) complete copies of federal tax returns, including all schedules, each of
which shall be signed and certified by Guarantor to be true and complete copies
of such returns; and (c) such other information respecting the Guarantor as
Buyer may from time to time reasonably request.

 

6.2.          Subordination of Other Debts. Guarantor hereby: (a) subordinates
the obligations now or hereafter owed by Company to Guarantor (“Subordinated
Debt”) to any and all obligations of Company to Buyer now or hereafter existing
while this Guaranty is in effect, and hereby agrees that Guarantor will not
request or accept payment of or any security for any part of the Subordinated
Debt, and any proceeds of the Subordinated Debt paid to Guarantor, through error
or otherwise, shall immediately be forwarded to Buyer by Guarantor, properly
endorsed to the order of Buyer, to apply to the Liabilities.

 

6.3.          Security for Guaranty. All of Guarantor’s obligations and
liability evidenced by this Guaranty is also secured by all of the Collateral of
the Guarantor pursuant to that certain Security Agreement by and between the
Guarantor and Buyer made of even date herewith (the “Security Agreement”). All
of the agreements, conditions, covenants, provisions, representations,
warranties and stipulations contained in the Security Agreement or any other
Transaction Documents to which Guarantor is a party which are to be kept and
performed by the Guarantor are hereby made a part of this Guaranty to the same
extent and with the same force and effect as if they were fully set forth
herein, and the Guarantor covenants and agrees to keep and perform them, or
cause them to be kept or performed, strictly in accordance with their terms.

 

7.               EVENTS OF DEFAULT

 

Each of the Events of Default in the Purchase Agreement shall constitute an
Event of Default hereunder.

 

 



 5 

 

 

8.               REMEDIES.

 

8.1.          Upon an Event of Default, as provided in the Purchase Agreement,
all liabilities and obligations of Guarantor hereunder shall become immediately
due and payable without demand or notice and, in addition to any other remedies
provided by law or in equity, Buyer may:

 

8.1.1.     Enforce the obligations of Guarantor under this Guaranty.

 

8.1.2.     To the extent not prohibited by and in addition to any other remedy
provided by law or equity, setoff against any of the Liabilities any sum owed by
Buyer in any capacity to Guarantor whether due or not.

 

8.1.3.     Perform any covenant or agreement of Guarantor in default hereunder
(but without obligation to do so) and in that regard pay such money as may be
required or as Buyer may reasonably deem expedient. Any costs, expenses or fees,
including reasonable attorneys’ fees and costs, incurred by Buyer in connection
with the foregoing shall be included in the Liabilities guaranteed hereby, and
shall be due and payable on demand, together with interest at the highest
non-usurious rate permitted by applicable law, such interest to be calculated
from the date of such advance to the date of repayment thereof. Any such action
by Buyer shall not be deemed to be a waiver or release of Guarantor hereunder
and shall be without prejudice to any other right or remedy of Buyer.

 

8.2.          Settlement of any claim by Buyer against Company, whether in any
Proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty, except to the extent of the amount
actually paid by Company or any other obligated Person and legally retained by
Buyer in connection with the settlement (unless otherwise provided for herein).

 

9.               MISCELLANEOUS.

 

9.1.          Disclosure of Financial Information. Buyer is hereby authorized to
disclose any financial or other information about Guarantor to any governmental
authority having jurisdiction over Buyer or to any present, future or
prospective participant or successor in interest in the Debentures. The
information provided may include, without limitation, amounts, terms, balances,
payment history, return item history and any financial or other information
about Guarantor.

 

9.2.          Remedies Cumulative. The rights and remedies of Buyer, as provided
herein and in any other Transaction Document, shall be cumulative and
concurrent, may be pursued separately, successively or together, may be
exercised as often as occasion therefor shall arise, and shall be in addition to
any other rights or remedies conferred upon Buyer at law or in equity. The
failure, at any one or more times, of Buyer to exercise any such right or remedy
shall in no event be construed as a waiver or release thereof. Buyer shall have
the right to take any action it deems appropriate without the necessity of
resorting to any collateral securing this Guaranty.

 

9.3.          Integration. This Guaranty and the other Transaction Documents
constitute the sole agreement of the parties with respect to the transactions
contemplated hereby and thereby and supersede all oral negotiations and prior
writings with respect thereto.

 

 

 



 6 

 

 

9.4.          Attorneys’ Fees and Expenses. If Buyer retains the services of
counsel by reason of a claim of an Event of Default hereunder or under any of
the other Transaction Documents, or on account of any matter involving this
Guaranty, or for examination of matters subject to Buyer’s approval under the
Transaction Documents, all costs of suit and all reasonable attorneys’ fees and
such other reasonable expenses so incurred by Buyer shall forthwith, on demand,
become due and payable and shall be secured hereby.

 

9.5.          No Implied Waiver. Buyer shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Buyer, and then only to the extent
specifically set forth therein. A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy on a subsequent
event.

 

9.6.          Waiver. Except as otherwise provided herein or in any of the
Transaction Documents, Guarantor waives notice of acceptance of this Guaranty
and notice of the Liabilities and waives notice of default, non-payment, partial
payment, presentment, demand, protest, notice of protest or dishonor, and all
other notices to which Guarantor might otherwise be entitled or which might be
required by law to be given by Buyer. Guarantor waives the right to any stay of
execution and the benefit of all exemption laws, to the extent permitted by law,
and any other protection granted by law to guarantors, now or hereafter in
effect with respect to any action or proceeding brought by Buyer against it.
Guarantor irrevocably waives all claims of waiver, release, surrender,
alteration or compromise and the right to assert against Buyer any defenses,
set-offs, counterclaims, or claims that Guarantor may have at any time against
Company or any other party liable to Buyer.

 

9.7.          No Third Party Beneficiary. Except as otherwise provided herein,
Guarantor and Buyer do not intend the benefits of this Guaranty to inure to any
third party and no third party (including Company) shall have any status, right
or entitlement under this Guaranty.

 

9.8.          Partial Invalidity. The invalidity or unenforceability of any one
or more provisions of this Guaranty shall not render any other provision invalid
or unenforceable. In lieu of any invalid or unenforceable provision, there shall
be added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

 

9.9.          Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Guaranty cannot be assigned by Guarantor without the prior written consent of
Buyer, and any such assignment or attempted assignment by Guarantor shall be
void and of no effect with respect to the Buyer.

 

9.10.       Modifications. This Guaranty may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

 

9.11.       Sales or Participations. Buyer may from time to time sell or assign
the Debentures, in whole or in part, or grant participations in the Debentures
and/or the obligations evidenced thereby without the consent of Company or
Guarantor (other than as provided in the Purchase Agreement), provided, however,
Buyer shall provide written notice to Company and Guarantor of any such
assignment or grant of participations. The holder of any such sale, assignment
or participation, if the applicable agreement between Buyer and such holder so
provides, shall be: (a) entitled to all of the rights, obligations and benefits
of Buyer (to the extent of such holder’s interest or participation); and (b)
deemed to hold and may exercise the rights of setoff or banker’s lien with
respect to any and all obligations of such holder to Guarantor (to the extent of
such holder’s interest or participation), in each case as fully as though
Guarantor was directly indebted to such holder. Buyer may in its discretion give
notice to Guarantor of such sale, assignment or participation; however, the
failure to give such notice shall not affect any of Buyer’s or such holder’s
rights hereunder.

 

 



 7 

 

 

9.12.       MANDATORY FORUM SELECTION. Any dispute arising under, relating to,
or in connection with the Agreement or related to any matter which is the
subject of or incidental to the Agreement (whether or not such claim is based
upon breach of contract or tort) shall be subject to the exclusive jurisdiction
and venue of the state and/or federal courts located in Broward County, Florida.
This provision is intended to be a “mandatory” forum selection clause and
governed by and interpreted consistent with Florida law.

 

9.13.       Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Guaranty must be in
writing and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) business
days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, next business morning delivery, then one (1) business day after
deposit of same in a regularly maintained receptacle of such overnight courier;
or (iii) if hand delivered, then upon hand delivery thereof to the address
indicated on or prior to 5:00 p.m., EST, on a Business Day. Any notice hand
delivered after 5:00 p.m., EST, shall be deemed delivered on the following
Business Day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Guaranty may be sent by facsimile, e-mail, or
other method of delivery, but shall be deemed to have been delivered only when
the sending party has confirmed (by reply e-mail or some other form of written
confirmation) that the notice has been received by the other party. The
addresses and facsimile numbers for such communications shall be as set forth
below, unless such address or information is changed by a notice conforming to
the requirements hereof. No notice to or demand on the Guarantor in any case
shall entitle the Guarantor to any other or further notice or demand in similar
or other circumstances:

 



  If to the Guarantor:   400 South Australian Ave., 8th Floor       West Palm
Beach, FL 33401       Attention:  Jace Simmons       E-Mail:
jsimmons@medytoxsolutionsinc.com           With a copy to:   Akerman LLP  
(which shall not constitute notice)   One Southeast Third Avenue       Miami, FL
33131       Attention: Dean M. Freitag, Esq.      
E-Mail:  dean.freitag@akerman.com           If to the Buyer:   TCA Global Credit
Master Fund, LP        3960 Howard Hughes Parkway, Suite 500       Las Vegas, NV
89196       Attn: Mr. Robert Press       E-Mail:  bpress@tcaglobalfund.com      
    With a copy to:   Lucosky Brookman LLP   (which shall not constitute notice)
  101 Wood Avenue South, 5th Floor       Woodbridge, NJ 08830       Attn: Seth
A. Brookman, Esq.       E-Mail: sbrookman@lucbro.com



 

 



 8 

 

 

9.14.       Governing Law. Except in the case of the Mandatory Forum Selection
clause set forth in Section 9.12 hereof, this Guaranty shall be governed by and
construed in accordance with the substantive laws of the State of Nevada without
reference to conflict of laws principles.

 

9.15.       Joint and Several Liability. The word “Guarantor” or “Guarantors”
shall mean all of the undersigned persons, if more than one, and their liability
shall be joint and several. The liability of Guarantor shall also be joint and
several with the liability of any other guarantor under any other guaranty.

 

9.16.       Continuing Enforcement. If, after receipt of any payment of all or
any part of the Liabilities, Buyer is compelled or reasonably agrees, for
settlement purposes, to surrender such payment to any person or entity for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance, an impermissible setoff,
or a diversion of trust funds), then this Guaranty shall continue in full force
and effect or be reinstated, as the case may be, and Guarantor shall be liable
for, and shall indemnify, defend and hold harmless Buyer with respect to the
full amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Liabilities, the cancellation, conversion or redemption of the
Debentures, this Guaranty or any other Transaction Document, the release of any
security interest, lien or encumbrance securing the Liabilities or any other
action which Buyer may have taken in reliance upon its receipt of such payment.
Any cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Liabilities having become final and
irrevocable.

 

9.17.       WAIVER OF JURY TRIAL. GUARANTOR AGREES THAT, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY LENDER OR GUARANTOR ON OR WITH RESPECT TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR
THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LENDER AND GUARANTOR
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE
ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.
FURTHER, LENDER AND GUARANTOR WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL
ASPECT OF THIS GUARANTY AND THAT LENDER WOULD NOT PURCHASE THE NOTES IF THE
WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS GUARANTY.

 

 

[ signature page follows ]

 

 



 9 

 

 

IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

 



  [                                    ]       By:    Name:
Title:
                     

 

STATE OF ________________    )

                                              ) SS.

COUNTY OF ______________     )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that ______________, the ____________________of
__________________, a _______corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 

































GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

 

 

 

 

 



 10 

 